


 

Exhibit 10.8.18

 

RECORDING REQUESTED BY, AND

WHEN RECORDED RETURN TO:

 

Orrick, Herrington & Sutcliffe LLP
400 Sansome Street
San Francisco, California 94111
Attention:   Dolph Hellman, Esq.

INSTRUCTIONS TO COUNTY RECORDER:

Index this document as

(1)  Deed of Trust and

(2)  a fixture filing

 

Assessor’s Parcel No(s).:  143-130-013 and 143-040-066

DEED OF TRUST, ABSOLUTE ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

Dated:  March 26, 2002

Made by

WESTAFF SUPPORT, INC.

as Trustor,

to

CHICAGO TITLE COMPANY

as Trustee,

for the benefit of

BANK OF AMERICA, N.A.,

as Bank Credit Agent and as Noteholder Collateral Agent,

as Beneficiary

 

 

--------------------------------------------------------------------------------


 

DEED OF TRUST, ABSOLUTE ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

THIS DEED OF TRUST, ABSOLUTE ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING (this “Deed of Trust”) is made as of March  26, 2002, by
WESTAFF SUPPORT, INC., a California corporation, having an address at P.O.
Box 9280, 301 Lennon Lane, Walnut Creek, CA  94598 (“Trustor”), to CHICAGO TITLE
COMPANY, having an address at 590 Ygnacio Valley Road, Suite 300, Walnut Creek,
CA 94596 (“Trustee”), for the benefit of Bank of America, N.A., a national
banking association (formerly known as Bank of America National Trust and
Savings Association) (“BofA”), having an address at 800 Fifth Avenue, Floor 37,
Seattle, Washington 98104, in its capacity as agent for the benefit of the Bank
Lenders (“Bank Credit Agent”) and in its capacity as collateral agent for the
benefit of the Noteholders (“Noteholder Collateral Agent”) under and pursuant to
the Intercreditor and Collateral Agency Agreement (as hereinafter defined)
(together with its permitted successors and assigns, “Beneficiary”).

RECITALS:

A.            Reference is hereby made to that certain Credit Agreement dated as
of March 4, 1998, by and among Westaff (USA) Inc., a California corporation
(formerly known as Western Staff Services (USA), Inc.)  (“WSS”), Western Medical
Services, Inc., a California corporation (“WMS” and together with WSS,
collectively, “Borrower”), BofA, as letter of credit issuing bank (in such
capacity, the “Issuing Bank”), and as agent for the Banks (in such capacity, the
“Agent”), and the financial institutions from time to time party thereto
(“Banks”) (as the same may have been consolidated, extended, modified, amended
and/or restated from time to time, the “Credit Agreement”).

B.            The Banks have made certain Loans to Borrower and the Issuing Bank
has issued Letters of Credit as provided in the Credit Agreement.

C.            Pursuant to the terms and provisions of the Credit Agreement,
Trustor was required to execute a guaranty of the Borrower’s obligations under
the Credit Agreement in favor of Agent.  Furthermore, one or more Events of
Default (as defined in the Credit Agreement) have occurred thereunder and in
consideration of waiving such Events of Default, among other things, the Banks
are requiring that Trustor enter into this Deed of Trust to secure Trustor’s
obligation under and pursuant to that certain Guaranty dated of even date
herewith delivered under and pursuant to Section 7.13(b) of the Credit Agreement
(the “Guaranty”).

D.            Reference is hereby made to those separate and several Note
Purchase Agreements each dated as of May 15, 1998 (as amended, collectively, the
“Note Purchase Agreements”) entered into by the Borrower and Western Medical
Services, Inc., a California corporation (“WMS”, the Borrower and WMS are
hereinafter sometimes collectively referred to as the “Co-Issuers”) with each of
the Noteholders listed on Schedule A thereto (collectively, the “Noteholders”)
under and pursuant to which the Noteholders purchased the 6.77% Senior Secured
Notes of the Co-Issuers due May 15, 2008 (collectively, the “Senior Notes”).
Pursuant to Section 9.6 of the Note Purchase Agreements, Trustor is required to
deliver a guaranty of the

 

 

--------------------------------------------------------------------------------


 

Co-Issuer’s obligations under the Note Purchase Agreements to the Noteholders. 
Furthermore, one or more Events of Default (as defined in the Note Purchase
Agreements) have occurred thereunder and in consideration of waiving such Events
of Default, among other things, the Noteholders are requiring that Trustor enter
into this Deed of Trust to secure Trustor’s obligation under and pursuant to
that certain Guaranty dated of even date herewith delivered under and pursuant
to Section 9.6 of the Note Purchase Agreements (the “Noteholder Guaranty”).

E.             Pursuant to the Intercreditor and Collateral Agency Agreement
dated as of May 15, 1998 (“Intercreditor and Collateral Agency Agreement”)
entered into by and among the Banks, the Noteholders,  Beneficiary and certain
other parties, Beneficiary was appointed as collateral agent to act on behalf of
the Banks and the Noteholders as the holders of the Obligations (as hereinafter
defined) regarding, among other collateral, the Secured Property (as hereinafter
defined) and the obligations of Trustor to the Banks under the Guaranty and the
obligations of Trustor to the Noteholders under the Noteholder Guaranty are to
be secured pari passu pursuant to this Deed of Trust.

F.             Trustor has derived substantial and direct benefits from the
Loans and the Letters of Credit and other benefits provided to Borrower under
the Credit Agreement and Trustor has derived substantial and direct benefits
from the agreements and terms set forth in the Note Purchase Agreements and the
other benefits provided to Borrower under the Note Purchase Agreements.

G.            In consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Trustor has agreed to execute this Deed of Trust.  Unless otherwise specifically
defined or used in this Deed of Trust to the contrary, capitalized terms shall
have the meanings as set forth in the Credit Agreement.

ARTICLE I.  DEED OF TRUST

1.1   Grant.  For the purposes of and upon the terms and conditions in this Deed
of Trust, Trustor does hereby grant, convey, mortgage, transfer, bargain, and
assign to Trustee, and successors and assigns of Trustee, in trust for the
benefit of Beneficiary, with power of sale and right of entry and possession,
all of Trustor’s right, title and interest, whether now owned or hereafter
acquired, in or to all of the following property, rights and interests listed in
subsections (a) through (k) below (hereinafter collectively referred to as the
“Secured Property”):

(a)   the real property described in Exhibit A attached hereto and incorporated
herein by reference (the “Property”);

(b)   all buildings and improvements now or hereafter located on the Property
(the “Improvements”);

(c)   all of the estate, right, title, claim or demand of any nature whatsoever
of Trustor, either in law or in equity, in possession or expectancy, in and to
the Property and the Improvements or any part thereof;

(d)   all easements, rights-of-way, gores of land, streets, ways, alleys,
passages, sewer rights, waters, water courses, water rights and powers, and all
estates, rights, titles,

2

--------------------------------------------------------------------------------


 

interests, privileges, liberties, tenements, hereditaments, and appurtenances of
any nature whatsoever, in any way belonging, relating or pertaining to the
Property and Improvements (including, without limitation, any and all
development rights, air rights or similar or comparable rights of any nature
whatsoever now or hereafter appurtenant to the Property or now or hereafter
transferred to the Property) and all land lying in the bed of any street, road
or avenue, opened or proposed, in front of or adjoining the Property to the
center line thereof;

(e)   all machinery, apparatus, equipment, fittings, fixtures and other property
of every kind and nature whatsoever owned by Trustor, or in which Trustor has or
shall have an interest, now or hereafter located upon the Property or
Improvements, or appurtenances thereto, or usable in connection with the present
or future operation and occupancy of the Property or Improvements and all
building equipment, materials and supplies of any nature whatsoever owned by
Trustor, or in which Trustor has or shall have an interest, now or hereafter
located upon the Property or Improvements (collectively, the “Equipment”);

(f)    all awards or payments, including interest thereon, and the right to
receive the same, which may be made with respect to the Property or Improvements
whether from the exercise of the right of eminent domain (including any transfer
made in lieu of the exercise of said right), or for any other injury to or
decrease in the value of the Property or Improvements;

(g)   all right, title and interest of Trustor (to the extent assignable) in and
to any and all leases now or hereafter on or affecting the Property, whether
written or oral, and all licenses and other agreements for use or occupancy of
the Property, together with all security therefor and deposits thereunder and
all guaranties thereof and all monies payable thereunder;

(h)   all rents, awards, deposits (other than security deposits in respect of
leases), issues, profits, payments, income, revenues, proceeds reimbursements
and/or accounts receivable derived from the sale, lease, sublease, license,
concession or other grant of the right of the use and occupancy of any portion
of the Property;

(i)    all proceeds of and any unearned premiums on any insurance policies
covering the Property, Improvements or Equipment, including, without limitation,
the right to receive and apply the proceeds of any insurance, judgments, or
settlements made in lieu thereof, for damage to the Property, Improvements or
Equipment; provided, that prior to an Event of Default hereunder, such grant
shall be subject to the provisions of Section 5.4(b) below;

(j)    the right, in the name and on behalf of Trustor, to appear in and defend
any action or proceeding brought with respect to the Property, Improvements or
Equipment and to commence any action or proceeding to protect the interest of
Beneficiary in the Property, Improvements or Equipment; and

(k)   all proceeds of each of the foregoing.

 

3

--------------------------------------------------------------------------------


 

TO HAVE AND TO HOLD the above granted and described Secured Property unto
Trustee, and its successors and assigns, forever.

ARTICLE II.  OBLIGATIONS SECURED

2.1   Obligations Secured.  Trustor makes this grant and assignment for the
purpose of securing the following obligations (the “Obligations”):

(a)   Full and punctual payment by Trustor to Beneficiary of all sums at any
time owing under the Guaranty and full and punctual payment by Trustor to the
Noteholders of all sums at anytime owing under the Noteholder Guaranty;

(b)   Full and punctual payment and performance of all covenants and obligations
of Trustor under this Deed of Trust including, without limitation,
indemnification obligations, and advances made to protect the Secured Property;

(c)   Full and punctual performance and observance by Trustor of each other
term, covenant, agreement, requirement, condition and other provision to be
performed or observed by Trustor under the Guaranty and the Noteholder Guaranty;

(d)   Full and punctual payment and performance of all future advances and other
obligations that the then record owner of all or part of the Secured Property
may agree to pay and/or perform (whether as principal, surety or guarantor) for
the benefit of Beneficiary, when such future advance or obligation is evidenced
by a writing which recites that it is secured by this Deed of Trust;

(e)   All interest and charges on all Obligations secured hereby; and

(f)    All modifications, extensions and renewals of any of the Obligations,
however evidenced, including, without limitation:  (i) modifications of the
required principal payment dates or interest payment dates or both under the
Credit Agreement or the Note Purchase Agreements, as the case may be, deferring
or accelerating payment dates wholly or partly; or (ii) amendments,
modifications, extensions or renewals at a different rate of interest of the
Credit Agreement or the Note Purchase Agreements, whether or not any such
amendment, modification, extension or renewal of the Credit Agreement or the
Note Purchase Agreements is evidenced by a new or additional promissory note or
notes.

2.2   Obligations.  The term “Obligations” is used herein in its broadest and
most comprehensive sense and shall be deemed to include, without limitation, all
interest and charges, prepayment charges, late charges or loan fees at any time
accruing or assessed on any of the Obligations.

2.3   Incorporation.  All terms and conditions of the Guaranty and the
Noteholder Guaranty which evidence any of the Obligations are incorporated
herein by this reference.  All persons who may have or acquire an interest in
the Secured Property shall be deemed to have notice of the terms of the
Obligations.

 

4

--------------------------------------------------------------------------------


 

ARTICLE III. ABSOLUTE ASSIGNMENT OF LEASES AND RENTS

3.1   Assignment.  Trustor irrevocably assigns to Beneficiary all of Trustor’s
right, title and interest in, to and under: (a) all present and future leases of
the Secured Property or any portion thereof, if any, all licenses and agreements
relating to the management, leasing or operation of the Secured Property or any
portion thereof, and all other agreements of any kind relating to the use and
occupancy of the Secured Property or any portion thereof, whether such leases,
licenses and agreements are now existing or entered into after the date hereof
(the “Leases”), provided, that it is acknowledged that the Secured Property is
currently used by Trustor for the operation of Trustor’s business; and (b) the
rents, issues, deposits and profits payable and all rights and benefits accruing
to Trustor under the Leases, if any (the “Rents”).  The term “Leases” shall also
include all guaranties of and security for the tenants’ performance thereunder,
and all amendments, extensions, renewals or modifications thereto which are
permitted hereunder.  This is a present and absolute assignment, not an
assignment for security purposes only, and Beneficiary’s right to the Leases and
Rents is not contingent upon, and may be exercised without, possession of the
Secured Property.

3.2   Grant of License.  Beneficiary confers upon Trustor a revocable license
(the “License”) to collect and retain the Rents as they become due and payable,
until the occurrence of an Event of Default (as hereinafter defined).  Upon an
Event of Default, the License shall be automatically revoked and Beneficiary may
collect and apply the Rents pursuant to the terms hereof without notice and
without taking possession of the Secured Property.  All Rents thereafter
collected by Trustor shall be held by Trustor as trustee under a constructive
trust for the benefit of Beneficiary.  Trustor hereby irrevocably authorizes and
directs the tenants under the Leases to rely upon and comply with any notice or
demand by Beneficiary for the payment to Beneficiary of any rental or other sums
which may at any time become due under the Leases, or for the performance of any
of the tenants’ undertakings under the Leases, and the tenants shall have no
right or duty to inquire as to whether any Event of Default has actually
occurred or is then existing.  Trustor hereby relieves the tenants from any
liability to Trustor by reason of relying upon and complying with any such
notice or demand by Beneficiary.  Beneficiary may apply, in its sole discretion,
any Rents so collected by Beneficiary against any Obligation or any other
obligation of Trustor or any other person or entity, under any document or
instrument related to or executed in connection with the Guaranty or the
Noteholder Guaranty, whether existing on the date hereof, or hereafter arising. 
Collection of any Rents by Beneficiary shall not cure or waive any Event of
Default or notice of default or invalidate any acts done pursuant to such
notice.

3.3   Effect of Assignment.  The foregoing irrevocable assignment shall not
cause Beneficiary to be:  (a) a mortgagee in possession; (b) responsible for or
liable for the control, care, management or repair of the Secured Property or
for performing any of the terms, agreements, undertakings, obligations,
representations, warranties, covenants and conditions of the Leases; (c)
responsible or liable for any waste committed on the Secured Property by the
tenants under any of the Leases or by any other parties; for any dangerous or
defective condition of the Secured Property; or for any negligence in the
management, upkeep, repair or control of the Secured Property resulting in a
loss or injury or death to any tenant, licensee, employee, invitee or other
person; or (d) responsible for or obliged by any duty to produce rents or
profits.  Beneficiary shall not directly or indirectly be liable to Trustor or
any other person as a

5

--------------------------------------------------------------------------------


 

consequence of:  (i) the failure to exercise any of the rights, remedies or
powers granted to Beneficiary hereunder; or (ii) the exercise of any of the
rights, remedies or powers granted to Beneficiary hereunder, with the exception
of Beneficiary’s or Trustee’s gross negligence or willful misconduct in such
exercise; or (iii) the failure or refusal of Beneficiary to perform or discharge
any obligation, duty or liability of Trustor arising under the Leases prior to
any foreclosure of Beneficiary’s interest in the Secured Property or transfer of
the Secured Property by deed in lieu of foreclosure.

3.4   Covenants.  During the occurrence of an Event of Default hereunder Trustor
shall not, without the consent of Beneficiary:  (a) materially alter, modify or
change the terms of any Lease; (b) terminate or cancel any Lease; (c) accept
prepayments of the Rents for a period of more than one (1) month in advance; (d)
terminate or cancel any guaranties of any Lease; or (e) further assign the whole
or any part of the Rents.  Trustor shall (i) fulfill or perform each and every
provision of the Leases on the part of Trustor to be fulfilled or performed,
(ii) promptly send copies of all notices of default which Trustor shall send or
receive under the Leases to Beneficiary, and (iii) enforce the performance or
observance of the provisions thereof by the tenants thereunder, which
enforcement may include termination of any such Lease in the event of a default
thereunder.  Nothing contained in this Section shall be construed as imposing on
Beneficiary any of the obligations of the lessor under the Leases.

ARTICLE IV.  SECURITY AGREEMENT AND FIXTURE FILING

4.1   Security Interest.  Trustor hereby grants and assigns to Beneficiary a
security interest, to secure payment and performance of all of the Obligations,
in all of the following described personal property in which Trustor now or at
any time hereafter has any interest (collectively, the “Collateral”):

All goods, building and other materials, supplies, work in process, equipment,
machinery, fixtures, furniture, furnishings, signs and other personal property,
wherever situated, which are or are to be incorporated into, used in connection
with, or appropriated for use on the real property and the improvements situated
thereon as described on Exhibit A attached hereto and incorporated by reference
herein (to the extent the same are not effectively made a part of the Property
pursuant to Section 1.1 above); together with all rents, issues, deposits and
profits of the Secured Property (to the extent, if any, they are not subject to
Article III above); all inventory, accounts, cash receipts, deposit accounts,
accounts receivable, contract rights, general intangibles, chattel paper,
instruments, documents, notes, drafts, letters of credit, insurance policies,
insurance and condemnation awards and proceeds, any other rights to the payment
of money, trade names, trademarks and service marks arising from or related to
the Secured Property or any business now or hereafter conducted thereon by
Trustor; all permits, consents, approvals, licenses, authorizations and other
rights granted by, given by or obtained from, any governmental entity with
respect to the Secured Property; all deposits or other security now or hereafter
made with or given to utility companies by Trustor with respect to the Secured
Property; all advance payments of insurance premiums made by Trustor with
respect to the Secured Property; all plans, drawings and specifications relating
to the Secured Property; deposits, accounts, refunds, cost savings and payments
of any kind related to the Secured Property or any portion thereof; together
with all replacements and proceeds of, and additions and

6

--------------------------------------------------------------------------------


 

accessions to, any of the foregoing; together with all books, records and files
relating to any of the foregoing.

This Deed of Trust constitutes a financing statement filed as a fixture filing
pursuant to the provisions of Division 9 of the California Uniform Commercial
Code, (“CUCC”) with respect to those portions of the Secured Property consisting
of goods which are or are to become fixtures relating to the Secured Property. 
The addresses of Trustor (Debtor) and Beneficiary (Secured Party) are set forth
in Section 5.8 below.

4.2   Representations and Warranties.  Trustor represents and warrants that: (a)
Trustor has, or will have, good title to the Collateral; and (b) Trustor has not
previously assigned or encumbered the Collateral, and no financing statement
covering any of the Collateral has been delivered to any other person or entity.

4.3   Rights of Beneficiary.  In addition to Beneficiary’s rights as a “Secured
Party” under the CUCC, Beneficiary may, but shall not be obligated to, at any
time without notice (except as otherwise provided herein) and at the reasonable
expense of Trustor: (a) give notice to any person of Beneficiary’s rights
hereunder and enforce such rights at law or in equity; (b) insure, protect,
defend and preserve the Collateral or any rights or interests of Beneficiary
therein; (c) inspect the Collateral, provided such inspection is conducted in
accordance with Section 6.10 of the Credit Agreement and in accordance with the
relevant terms of the Note Purchase Agreements; and (d) with Trustor’s consent
or otherwise following an Event of Default, endorse, collect and receive any
right to payment of money owing to Trustor under or from the Collateral.

4.4   Rights of Beneficiary upon an Event of Default.  Upon the occurrence of an
Event of Default under this Deed of Trust, then in addition to all of
Beneficiary’s rights as a “Secured Party” under the CUCC or otherwise at law:

(a)   Beneficiary may (i) upon written notice, require Trustor to assemble any
or all of the Collateral and make it available to Beneficiary at the Property;
(ii) without prior notice, enter upon the Property or other place where any of
the Collateral may be located and take possession of, collect, sell, and dispose
of any or all of the Collateral, and store the same at locations acceptable to
Beneficiary at Trustor’s expense; (iii) sell, assign and deliver at any place or
in any lawful manner all or any part of the Collateral and bid and become
purchaser at any such sales; and

(b)   Beneficiary may, for the account of Trustor and at Trustor’s expense: (i)
operate, use, consume, sell or dispose of the Collateral as Beneficiary deems
appropriate for the purpose of performing any or all of the Obligations; (ii)
enter into any agreement, compromise, or settlement, including insurance claims,
which Beneficiary may deem desirable or proper with respect to any of the
Collateral; and (iii) endorse and deliver evidences of title for, and receive,
enforce and collect by legal action or otherwise, all indebtedness and
obligations now or hereafter owing to Trustor in connection with or on account
of any or all of the Collateral.

 

7

--------------------------------------------------------------------------------


 

Notwithstanding the above, in no event shall Beneficiary be deemed to have
accepted any property other than cash in satisfaction of any obligation of
Trustor to Beneficiary unless Beneficiary shall make an express written election
of said remedy under the CUCC or other applicable law.

4.5   Power of Attorney.  Trustor hereby irrevocably appoints Beneficiary as
Trustor’s attorney-in-fact (such agency being coupled with an interest) for the
sole purpose of preparing, filing or recording, in Beneficiary’s name, or in the
name of Trustor, financing statements, continuation statements, applications for
registration and like papers necessary to create, perfect or preserve any of
Beneficiary’s security interests and rights in or to any of the Collateral
(provided such appointment shall not obligate Beneficiary to take any such
action), and, upon an Event of Default hereunder, taking any other action
required of Trustor; provided, however, that Beneficiary as such
attorney-in-fact shall be accountable only for such funds as are actually
received by Beneficiary.

4.6   Possession and Use of Collateral.  During the occurrence of an Event of
Default hereunder, the Collateral will be kept at the Property and, except for
Obsolete Collateral (as defined in Section 5.6 below) or as otherwise permitted
in this Section, will not be removed therefrom without the consent of
Beneficiary.  So long as no Event of Default exists under this Deed of Trust,
Trustor may possess, use, move, transfer, sell and/or dispose of any of the
Collateral to the extent not otherwise prohibited by the Credit Agreement or the
Note Purchase Agreements.

ARTICLE V.  RIGHTS AND DUTIES OF THE PARTIES

5.1   Warranty of Title.  Trustor represents and warrants that it has fee simple
title to the Property and Improvements, and good and marketable title to the
Equipment and the balance of the Secured Property, and that this Deed of Trust
is a first and prior lien on the Secured Property free and clear of all
encumbrances and liens having priority over the first lien of this Deed of
Trust, except for (a) liens for real estate taxes and assessments not yet due
and payable, (b) the exceptions to title (“Permitted Exceptions”) referred to in
the title policy issued to Beneficiary by Chicago Title Insurance Company as
policy number 135178 in connection with the closing of the Loan, and (c) other
matters to which like properties are commonly subject and which do not
materially interfere with the benefits of the security intended to be provided
by this Deed of Trust or the use, enjoyment, value or marketability of the
related Secured Property.  In addition, Trustor represents and warrants that
Trustor has full power, authority and right to deliver and perform this Deed of
Trust and convey and encumber Trustor’s interest in the Secured Property. 
Trustor also represents and warrants that (i) Trustor is now, and after giving
effect to this Deed of Trust will be in, a solvent condition, (ii) the execution
and delivery of this Deed of Trust by Trustor does not constitute a “fraudulent
conveyance” within the meaning of Title 11 of the United States Code as now
constituted or under any other applicable statute, and (iii) no bankruptcy or
insolvency proceedings are pending or contemplated by or against Trustor.

5.2   Taxes and Assessments.

(a)   Subject to Trustor’s right to contest such payments pursuant to Section
5.2(b) below, Trustor shall pay all taxes, assessments, water rates and sewer
rents, now or

8

--------------------------------------------------------------------------------


 

hereafter levied or assessed or imposed against the Secured Property or any part
thereof (the “Taxes”) and all ground rents, maintenance charges, other
impositions, and other charges, now or hereafter levied or assessed or imposed
against the Secured Property or any part thereof (the “Other Charges”) as the
same become due and payable.  With the exception of any Permitted Liens, Trustor
shall not suffer and shall promptly cause to be paid and discharged any lien or
charge whatsoever which may be or become a lien or charge against the Secured
Property, and shall promptly pay for all utility services provided to the
Secured Property.  Trustor shall furnish to Beneficiary, at the request of
Beneficiary, receipts for the payment of the Taxes and the Other Charges prior
to the date the same become delinquent.

(b)   Provided that no Event of Default is then occurring, Trustor may, in good
faith and with due diligence, contest or cause to be contested the validity or
amount of any such Taxes or Other Charges without paying the same as provided in
Section 5.2(a) above, provided that:

(i)            such contest shall have the effect of preventing or Trustor shall
otherwise prevent the collection of the Taxes or Other Charges so contested and
the sale or forfeiture of the Secured Property or any part thereof or interest
therein to satisfy the same; and

(ii)           Trustor has notified Beneficiary in writing of the intention of
Trustor to contest the same or to cause the same to be contested before any of
such Taxes or Other Charges have been materially increased by any interest,
penalties, or costs; and

(iii)          Trustor has deposited with Beneficiary cash, a bond or other
security reasonably acceptable to Beneficiary in an amount equal to one hundred
ten percent (110%) (or such higher amount as may be required by law) of the
amounts being contested which exceed Two Hundred Fifty Thousand Dollars
($250,000) in the aggregate and any additional interest, charge or penalty
arising from such contest.

(c)           Trustor shall keep Beneficiary generally advised of the status of
any contest as it continues and shall promptly provide any information requested
by Beneficiary with respect thereto.  If Trustor fails to prosecute such contest
with due diligence or fails to maintain sufficient funds or security on deposit
as hereinabove provided, or, if any of the other conditions to such contest are
no longer being satisfied or if there has been a final disposition of such
contest or if such contest has been discontinued, without satisfaction of the
outstanding amount of Taxes or Other Charges due, Beneficiary may, at its
option, within ten (10) days following Beneficiary’s written notice to Trustor
(or such shorter period of time necessary in Beneficiary’s opinion to prevent
the sale or forfeiture of the Secured Property or any part thereof or interest
therein), apply the monies and in connection therewith liquidate any investments
of cash deposited with Beneficiary, in payment of, or on account of, such Taxes
or Other Charges, as applicable, or any portion thereof then unpaid, including
all penalties and interest thereon.  If the amount of the money so deposited is
insufficient for the payment in full of such Taxes or Other Charges, as
applicable, including all penalties and interest thereon, Trustor shall
forthwith, upon demand, either deposit with Beneficiary a sum that,

9

--------------------------------------------------------------------------------


 

when added to such funds then on deposit, is sufficient to make such payment in
full, or, if Beneficiary has applied funds on deposit on account of such Taxes
or Other Charges, as applicable, pay to the applicable taxing authority the
amount sufficient to fully satisfy the outstanding Taxes or Other Charges due. 
Provided that no Event of Default shall then exist hereunder, Beneficiary shall,
if so requested in writing by Trustor, after final disposition of such contest
and upon Trustor’s delivery to Beneficiary of an official bill for such Taxes or
Other Charges, apply the money so deposited in full payment of such Taxes or
Other Charges or that part thereof then unpaid, including all penalties and
interest thereon, and return any excess to Trustor, unless Trustor has paid all
such Taxes or Other Charges, together with all penalties and interest thereon,
and has provided Beneficiary with evidence satisfactory to Beneficiary of such
payment, in which event Beneficiary shall return such money to Trustor.  All
monies deposited with Beneficiary pursuant to this Section 5.2(b) are hereby
pledged and conveyed to Beneficiary as additional security for all amounts which
now or at any time may be due to Beneficiary under the Guaranty.  Upon the
occurrence of an Event of Default, Beneficiary shall have the right to apply any
and all monies held pursuant to this Section 5.2(b) to the payment of the Taxes
or Other Charges being contested or to any or all of the Obligations, in such
order and manner as Beneficiary may elect.

5.3   Insurance.

(a)   Trustor shall provide, maintain and deliver to Beneficiary an “all risk”
property damage insurance policy (insuring against loss by hazards included
within the term “extended coverage”), vandalism and malicious mischief
insurance, flood insurance and, subject to the proviso set forth in
Section 5.3(c) below, any other type or form of hazard or property damage
insurance reasonably required by Beneficiary or governmental law or regulation
from time to time, covering the Property and all Improvements located thereon in
an amount not less than the full replacement cost of the Property and such
Improvements (without regard to depreciation), naming Beneficiary as an
additional insured and with loss payable to Beneficiary; provided, however, that
Beneficiary may only require flood insurance if all or any portion of the
Improvements is or becomes located in a special flood hazard area.  At
Beneficiary’s request, but not more frequently than once annually, Trustor shall
deliver to Beneficiary such evidence as Beneficiary deems reasonably
satisfactory that such full replacement cost insurance (both in amount and
coverage) is in force.

(b)   Trustor shall also provide, maintain and deliver to Beneficiary
(i) commercial general liability insurance for personal injury, bodily injury,
death and property damage liability in amounts not less than One Million Dollars
($1,000,000) per occurrence (together with a Twenty-five Million Dollar
($25,000,000) umbrella policy), or such other amount as Beneficiary may, in
Beneficiary’s sole reasonable discretion, require from time to time, and naming
Beneficiary, the Banks and the Noteholders as named insureds, (ii) such policies
of workers compensation and similar insurance required by applicable law, and
(iii) subject to the proviso set forth in Section 5.3(c) below, such other
policies of insurance as Beneficiary shall reasonably require or any
governmental authority having jurisdiction over the Property or the Trustor
shall from time to time require.

10

--------------------------------------------------------------------------------


 

(c)   Trustor shall maintain all required insurance in companies, amounts,
coverages and forms reasonably satisfactory to and approved by Beneficiary;
provided, however, that Trustor shall not be required to maintain insurance
coverages or coverage amounts which are greater than or otherwise in excess of
the coverages customarily maintained by owners of similarly situated properties
located in the geographic area surrounding the Property.  Neither Beneficiary
nor Trustee shall, by reason of accepting, rejecting, approving or obtaining
insurance incur any liability for (i) the existence, nonexistence, form or legal
sufficiency thereof, (ii) the solvency of any insurer, or (iii) the payment of
losses.  All such policies or certificates of insurance shall name Beneficiary
and Trustor, as their interests may appear, as the loss payees; shall stipulate
that Beneficiary is to receive written notice thirty (30) days prior to any
modification or cancellation (or ten (10) days in the case of any cancellation
due to Trustor’s failure to pay premiums when due); shall have no deductible
amount greater than Five Thousand Dollars ($5,000) without the consent of
Beneficiary; shall contain a waiver of subrogation against Beneficiary; and
shall be primary and non-contributory to any other insurance Beneficiary may
possess.  Upon Beneficiary’s request Trustor shall deliver certificates to
Beneficiary evidencing such policies of insurance and payment of the premiums
therefor.  Sums paid to Beneficiary by any insurer shall be paid to Trustor for
the repair or restoration of the Secured Property as provided in Section 5.4
below; provided, however that during the occurrence of an Event of Default, sums
paid to Beneficiary by any insurer may be retained and applied by Beneficiary
toward payment of the Obligations.

5.4   Insurance and Condemnation Proceeds.

(a)           Assignment of Claims.  Trustor absolutely and irrevocably assigns
to Beneficiary all of the following rights, claims and amounts (collectively,
“Claims”), all of which shall be paid to Beneficiary unless otherwise set forth
herein: (i) all awards of damages and all other compensation payable directly or
indirectly by reason of a condemnation or proposed condemnation for public or
private use affecting all or any part of, or any interest in, the Secured
Property; (ii) all other claims and awards for damages to or decrease in value
of all or any part of, or any interest in, the Secured Property; (iii) all
proceeds of any insurance policies payable by reason of loss sustained to all or
any part of the Secured Property, whether or not such insurance policies were
required under this Deed of Trust or by Beneficiary; and (iv) all interest which
may accrue on any of the foregoing.  Trustor shall give Beneficiary prompt
written notice of the occurrence of any casualty affecting greater than five
percent (5%) of the value of the Property, or the institution of any proceedings
for eminent domain or for the condemnation of, the Secured Property or any
portion thereof.  So long as no Event of Default has occurred and is continuing
at the time, Trustor shall have the right to adjust, compromise and settle any
Claim of $500,000 or less without the consent of Beneficiary, provided, however,
all awards, proceeds and other sums described herein payable in relation to any
Claims shall continue to be payable directly to Beneficiary (other than Claims
under insurance policies payable by reason of loss sustained in aggregate
amounts of $250,000 or less for any one occurrence which shall be payable to
Trustor to be applied as provided in Section 5.4(b) below).  During the
occurrence of an Event of Default Beneficiary may commence, appear in, defend or
prosecute any Claim and may

11

--------------------------------------------------------------------------------


 

adjust, compromise and settle all Claims (except for Claims which Trustor may
settle as provided herein), but shall not be responsible for any failure to
commence, appear in, defend, prosecute or collect any such Claim regardless of
the cause of the failure.  All awards, proceeds and other sums described herein
shall be payable to Beneficiary, and each insurance company which has issued an
insurance policy with respect to the Secured Property is hereby authorized and
directed to make payment for all losses covered by such insurance policy to
Beneficiary alone, and not to Beneficiary and Trustor jointly.  Trustor agrees
to execute all documents and make all deliveries required in order to permit
adjustment and payment of insurance proceeds as provided above.

(b)           Application of Proceeds; No Event of Default.  So long as no Event
of Default has occurred and is continuing at the time of any Claims under any
insurance policies payable by reason of loss sustained in aggregate amounts of
$250,000 or less for any one occurrence, the proceeds of such Claims (“Minor
Loss Proceeds”) shall be payable directly to Trustor, provided that, if any such
Minor Loss Proceeds are paid to Beneficiary, Beneficiary shall promptly deliver
such Minor Loss Proceeds to Trustor to be used in accordance with this Section
5.4(b)  Upon receipt of any Minor Loss Proceeds, Trustor shall promptly apply
the Minor Loss Proceeds toward the costs of repair or restoration of the Secured
Property.  Any surplus which may remain out of the Minor Loss Proceeds held by
Trustor after payment of such repair or restoration costs shall be retained by
Trustor.  So long as no Event of Default has occurred and is continuing at the
time of Beneficiary’s receipt of the proceeds of the Claims other than any Minor
Loss Proceeds (“Proceeds”) and no Event of Default occurs thereafter,
Beneficiary shall apply the Proceeds in the following order of priority: First,
to Beneficiary’s expenses in settling, prosecuting or defending the Claims;
Second, to the repair or restoration of the Secured Property; and Third,
promptly to Trustor if the repair or restoration of the Secured Property has
been completed.  Notwithstanding the foregoing, Beneficiary shall have no
obligation to make any Proceeds (other than Minor Loss Proceeds) available for
the repair or restoration of the Secured Property unless and until all the
following conditions have been satisfied:  (i) delivery to Beneficiary of the
Proceeds; (ii) establishment of an arrangement for lien releases and
disbursement of funds reasonably acceptable to Beneficiary; (iii) delivery to
Beneficiary in form and content reasonably acceptable to Beneficiary of all of
the following:  (aa) plans and specifications for the work; (bb) a contract for
the work, signed by a contractor acceptable to Beneficiary; (cc) a cost
breakdown for the work; (dd) evidence that, upon completion of the work, the
size and capacity of the Secured Property will be as near as practically
possible to the condition in which it existed immediately prior to such damage
or condemnation, and the value of the Secured Property will be at least as great
as that which existed immediately before the damage or condemnation occurred;
and (ee) evidence of the satisfaction of any additional conditions that
Beneficiary may reasonably establish to protect Beneficiary’s security.  No
payment made prior to the final completion of the work shall exceed ninety
percent (90%) of the value of the work performed or materials delivered, as
applicable, from time to time; and at all times the undisbursed balance of the
Proceeds remaining in the hands of Beneficiary, together with any cash deposited
delivered to Beneficiary by Trustor to pay the cost of completion of the work,
shall be at least sufficient in the reasonable judgment of Beneficiary to pay
the entire unpaid cost of the completion of the work, free and clear of all
liens or claims for

12

--------------------------------------------------------------------------------


 

lien.  In addition to all other conditions contained in this Section 5.4, final
payment of all Proceeds (other than Minor Loss Proceeds which shall be payable
upon receipt as provided above) remaining with Beneficiary shall be made upon
receipt by Beneficiary of a certification by an independent architect approved
by Beneficiary as to the completion of the work substantially in accordance with
the submitted plans and specifications, and the filing of a notice of
completion.  Any surplus which may remain out of the Proceeds held by
Beneficiary after payment of such restoration costs shall be promptly paid to
Trustor.  If there is an Event of Default while Beneficiary is holding the
Proceeds, Beneficiary may at its sole option apply such funds against the
Obligations in accordance with the terms of the Intercreditor and Collateral
Agency Agreement.  If the cost to restore the loss or damage from any casualty
or condemnation is estimated to exceed $250,000, Trustor shall pay, from time to
time, within ten (10) days after written demand therefor, the reasonable fees
and expenses of any consultant hired by Beneficiary to review the progress of
the restoration and inspect the work, which consultant’s approval shall be
required for any disbursement to be made.  Beneficiary shall not be obligated to
see to the proper application of funds disbursed to Trustor pursuant hereto,
whether pursuant to the above conditions or upon waiver thereof.  Trustor
acknowledges that the specific conditions described above are reasonable.

(c)           Application of Proceeds; Event of Default.  If an Event of Default
has occurred and is continuing at the time of either Trustor’s receipt or
Beneficiary’s receipt of the Minor Loss Proceeds, or at the time of
Beneficiary’s receipt of the Proceeds or if an Event of Default occurs at any
time after Trustor’s receipt of the Proceeds, Beneficiary may, at Beneficiary’s
absolute discretion and regardless of any impairment of security or lack of
impairment of security, but subject to applicable law governing use of either
the Minor Loss Proceeds or the Proceeds, if any, apply all or any of the Minor
Loss Proceeds or the Proceeds, as applicable, to Beneficiary’s expenses in
settling, prosecuting or defending the Claims and then apply the balance to the
Obligations in accordance with the terms of the Intercreditor and Collateral
Agency Agreement, or may release all or any part of the Minor Loss Proceeds or
the Proceeds, as applicable, to Trustor upon any conditions Beneficiary chooses.

5.5   Maintenance of the Secured Property.

(a)   Trustor shall (i) keep the Secured Property in good and safe condition and
repair, free from waste, including, making all repairs and replacements,
structural or nonstructural, foreseen or unforeseen, ordinary or extraordinary,
as the same become necessary or appropriate, to keep the Secured Property in
good and safe condition and repair, (ii) pay all operating costs of the Secured
Property, (iii) complete, within a reasonable time, and pay for any building or
buildings or other Improvements now or at any time in the process of erection
upon the Property, (iv) comply with any restrictions and covenants of record
with respect to the Property and the use thereof, and (v) perform all
agreements, undertakings and functions necessary to operate and maintain the
Secured Property as currently operated.

(b)   Without the prior written consent of Beneficiary, Trustor shall not cause,
suffer or permit any (i) (x) Material Alterations of the Property or the
Improvements

13

--------------------------------------------------------------------------------


 

except (A) as required by any Requirement of Law or, (B) as permitted or
required to be made by the terms of any Leases approved by Beneficiary (with
respect to work in any space demised thereunder), or (y) demolition or removal
of any portion of the Improvements or Equipment except for the removal of any
such portion which is simultaneously replaced with equivalent materials or which
are worn out, obsolete or no longer used or useful in connection with the
operation of the Property (“Obsolete Collateral”) and the removal of which shall
not adversely affect the use or operation of the Improvements.  Without the
prior written consent of Beneficiary, Trustor shall not cause, suffer or permit
any (i) change in the intended use or occupancy of the Property for which the
Improvements have been constructed which would adversely affect the use or
operation of the Improvements; (ii) zoning reclassification with respect to the
Property which would materially and adversely affect the valuation of the
Secured Property; or (iii) unlawful use of, or nuisance to exist upon, the
Property.  Without limiting the generality of the foregoing, Trustor will not,
by act or omission (y) impair the integrity of the Property as separate and
apart from all other premises, or (z) permit or suffer to permit the Property to
be used by the public or any person or entity in such manner as might make
possible a claim of adverse usage or possession or any implied dedication or
easement.  As used herein, the term “Material Alteration” shall mean any
alteration, improvement or replacement (x) the cost of which (including any
related alteration, improvement or replacement) shall exceed $500,000 (excluding
tenant improvement work pursuant to Leases), or (y) which (A) materially and
adversely affects the mechanical, electrical, heating, ventilating,
air-conditioning or other building or operating systems of any of the
Improvements, (B) materially and adversely affects the structure or structural
soundness of any of the Improvements, (C) reduces or materially and adversely
affects the usability of loading docks or parking spaces or the access to such
loading docks or parking spaces from outside the Property, or (D) otherwise has
a material adverse effect on the Secured Property, the lien of this Deed of
Trust, or the ability of Trustor to perform the Obligations.

5.6   Environmental Provisions.

(a)   For the purposes of this Section 5.6, the following terms shall have the
following meanings:  (i) the term “Hazardous Material” shall mean any material
or substance that, whether by its nature or use, is now or hereafter defined as
a hazardous waste, hazardous substance, pollutant or contaminant subject to
regulation under any Environmental Requirements, (ii) the term “Environmental
Requirements” shall collectively mean the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 U.S.C. §9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. §1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. §6901 et seq.), the Toxic Substances
Control Act (15 U.S.C. §2601 et seq.), the Clean Air Act (42 U.S.C. §7401 et
seq.) and the Federal Water Pollution Control Act (33 U.S.C. §1251 et seq.), all
as presently in effect and as the same may hereafter be amended, any regulation
pursuant thereto, or any other present or future law, ordinance, rule,
regulation, order or directive addressing environmental, health or safety issues
of or by any Governmental Authority, and (iii) the term “Governmental Authority”
shall mean the Federal government, or any state or other political subdivision
thereof, or any agency,

14

--------------------------------------------------------------------------------


 

court or body of the Federal government, any state or other political
subdivision thereof, exercising executive, legislative, judicial, regulatory or
administrative functions.

(b)   Trustor hereby represents and warrants to Beneficiary that to the best of
Trustor’s knowledge (provided that such qualification as to Trustor’s knowledge
shall in no way limit Trustor’s obligations (including indemnification) under
this Section 5.6):  (i) no Hazardous Material is currently located at, on, in,
under or about the Secured Property, other than products of the types and in the
quantity commonly used by Trustor in the operation of its business at the
Property, provided the storage and or existence of such products located at, on,
in, under or about the Secured Property is in compliance with all Environmental
Requirements, (ii) no Hazardous Material has been or is currently located at,
in, on, under or about the Secured Property in a manner which violates any
Environmental Requirements, or which requires cleanup or corrective action of
any kind under any Environmental Requirements, (iii) no releasing, emitting,
discharging, leaching, dumping or disposing of any Hazardous Material from the
Secured Property onto or into any other property or from any other property onto
or into the Secured Property has occurred or is occurring in violation of any
Environmental Requirements, and (iv) no notice of violation, lien, complaint,
suit, order or other notice with respect to the environmental condition of the
Secured Property is outstanding, nor has any such notice been issued which has
not been fully satisfied and complied with in a timely fashion so as to bring
the Secured Property into full compliance with all Environmental Requirements.

(c)   Trustor shall comply, and shall cause all tenants or other occupants of
the Secured Property to comply, in all material respects with all Environmental
Requirements, and will not generate, store, handle, process, dispose of or
otherwise use, and will not permit any tenant or other occupant of the Secured
Property to generate, store, handle, process, dispose of or otherwise use,
Hazardous Materials at, in, on, under or about the Secured Property in a manner
that will lead to the imposition on Trustor, Beneficiary or the Secured Property
of any liability or lien of any nature whatsoever under any Environmental
Requirements.  Trustor shall notify Beneficiary promptly in the event of any
spill or other release of any Hazardous Material at, in, on, under or about the
Secured Property which is required to be reported to a Governmental Authority
under any Environmental Requirements, will promptly forward to Beneficiary
copies of any notices received by Trustor relating to alleged violations of any
Environmental Requirements and will promptly pay when due any fine or assessment
against Beneficiary, Trustor or the Secured Property relating to any
Environmental Requirements.

(d)   If at any time it is determined that the operation or use of the Secured
Property violates any applicable Environmental Requirements or that there are
Hazardous Materials located at, in, on, under or about the Secured Property
which, under any Environmental Requirements, require special handling in
collection, storage, treatment or disposal, or any other form of cleanup or
corrective action, Trustor shall, within the earlier of (a) thirty (30) days
after receipt of notice thereof from any Governmental Authority or from
Beneficiary, or (b) the time period specified by any Environmental Requirements,
take, at its sole cost and expense, such actions as may be necessary to fully
comply in all respects with all Environmental Requirements, provided, however,
that if

15

--------------------------------------------------------------------------------


 

such compliance cannot reasonably be completed within such thirty (30) day
period (unless otherwise sooner required by applicable Environmental
Requirements), Trustor shall commence such necessary action within such thirty
(30) day period and shall thereafter diligently and expeditiously proceed to
fully comply in all respects and in a timely fashion with all Environmental
Requirements.  If Trustor fails to timely take, or to diligently and
expeditiously proceed to complete in a timely fashion, any such action,
Beneficiary may, in its sole and absolute discretion, make advances or payments
towards the performance or satisfaction of the same, but shall in no event be
under any obligation to do so.  All sums so advanced or paid by Beneficiary
(including, without limitation, counsel and consultant fees and expenses,
investigation and laboratory fees and expenses, and fines or other penalty
payments) and all sums advanced or paid in connection with any judicial or
administrative investigation or proceeding relating thereto, will immediately,
upon demand, become due and payable from Trustor and shall bear interest at the
Default Rate (as defined in the Credit Agreement) from the date any such sums
are so advanced or paid by Beneficiary until the date any such sums are repaid
by Trustor to Beneficiary.  Trustor will execute and deliver, promptly upon
request, such instruments as Beneficiary may deem useful or necessary to permit
Beneficiary to take any such action, and such additional notes and mortgages, as
Beneficiary may require to secure all sums so advanced or paid by Beneficiary.

(e)   If a lien is filed against the Secured Property by any Governmental
Authority resulting from the need to expend or the actual expending of monies
arising from an action or omission, whether intentional or unintentional, of
Trustor or for which Trustor is responsible, resulting in the releasing,
spilling, leaking, leaching, pumping, emitting, pouring, emptying or dumping of
any Hazardous Material into the waters or onto land located within or without
the state where the Secured Property is located, then Trustor will, within
thirty (30) days from the date that Trustor is first given notice that such lien
has been placed against the Secured Property (or within such shorter period of
time as may be specified by Beneficiary if such Governmental Authority has
commenced steps to cause the Secured Property to be sold pursuant to such lien)
either (a) pay the claim and remove the lien, or (b) furnish a cash deposit,
bond, or such other security with respect thereto as is satisfactory in all
respects to Beneficiary and is sufficient to effect a complete discharge of such
lien on the Secured Property.  Beneficiary may, upon Beneficiary’s reasonable
belief that a Hazardous Material or other environmental condition violates or
threatens to violate any Environmental Requirements, cause an environmental
audit of the Secured Property or portions thereof to be conducted to confirm
Trustor’s compliance with the provisions of this paragraph, and Trustor shall
cooperate in all reasonable ways with Beneficiary in connection with any such
audit and shall pay all costs and expenses incurred in connection therewith.

(f)    Trustor will defend, indemnify, and hold harmless Beneficiary, its
employees, agents, officers, and directors, from and against any and all claims,
demands, penalties, causes of action, fines, liabilities, settlements, damages,
costs, or expenses of whatever kind or nature, known or unknown, foreseen or
unforeseen, contingent or otherwise (including, without limitation, counsel and
consultant fees and expenses, investigation and laboratory fees and expenses,
court costs, and litigation expenses) arising out of, or in any way related to,
(i) any breach by Trustor of any of the provisions of this paragraph,

16

--------------------------------------------------------------------------------


 

(ii) the presence, disposal, spillage, discharge, emission, leakage, release, or
threatened release of any Hazardous Material which is at, in, on, under, about,
from or affecting the Secured Property, including, without limitation, any
damage or injury resulting from any such Hazardous Material to or affecting the
Secured Property or the soil, water, air, vegetation, buildings, personal
property, persons or animals located on the Secured Property or on any other
property or otherwise, (iii) any personal injury (including wrongful death) or
property damage (real or personal) arising out of or related to any such
Hazardous Material, (iv) any lawsuit brought or threatened, settlement reached,
or order or directive of or by any Governmental Authority relating to such
Hazardous Material, or (v) any violation of any Environmental Requirements or
any policy or requirement of Beneficiary hereunder, with the exception of any
such claims, demands, penalties, causes of action, fines, liabilities,
settlements, damages, costs, or expenses which are imposed upon or incurred by
or asserted against Beneficiary either by reason of the gross negligence or
willful misconduct of Beneficiary and/or Trustee, or first arising after any
foreclosure of Beneficiary’s interest in the Secured Property or transfer of the
Secured Property by deed in lieu of foreclosure.  This indemnification shall,
notwithstanding any exculpatory limitations or other provision of any nature
whatsoever to the contrary set forth in the Guaranty or this Deed of Trust,
constitute the personal recourse undertakings, obligations and liabilities of
Trustor.  If this Deed of Trust is foreclosed or Trustor tenders a deed or
assignment in lieu of foreclosure, Trustor shall deliver the Secured Property to
the purchaser at foreclosure or to Beneficiary, its nominee, or wholly owned
subsidiary, as the case may be, in a condition that complies in all respects
with all Environmental Requirements.

(g)   The obligations and liabilities of Trustor under this Section 5.6 shall
survive and continue in full force and effect and shall not be terminated,
discharged or released, in whole or in part, irrespective of whether the
Obligations have been paid in full and irrespective of any foreclosure of this
Deed of Trust or acceptance by Beneficiary, its nominee or wholly owned
subsidiary of a deed or assignment in lieu of foreclosure and irrespective of
any other fact or circumstance of any nature whatsoever.

5.7   Transfer or Encumbrance of the Secured Property.  Except as otherwise
expressly provided in this Deed of Trust, no part of the Secured Property nor
any interest of any nature whatsoever therein shall in any manner be further
encumbered, sold, transferred, assigned or conveyed, or permitted to be further
encumbered, sold, transferred, assigned or conveyed without the prior consent of
Beneficiary, which consent in any and all circumstances may be withheld in the
sole and absolute discretion of Beneficiary.  The provisions of the foregoing
sentence of this Section 5.7 shall apply to each and every such further
encumbrance, sale, transfer, assignment or conveyance, regardless of whether or
not Beneficiary has consented to, or waived by its action or inaction its rights
hereunder with respect to, any such previous further encumbrance, sale,
transfer, assignment or conveyance, and irrespective of whether such further
encumbrance, sale, transfer, assignment or conveyance is voluntary, by reason of
operation of law or is otherwise made.

5.8   Notice.  Any notice, report, demand or other instrument authorized or
required to be given or furnished (“Notices”) shall be in writing and shall be
given as follows:  (i) by hand delivery; (ii) by deposit in the United States
mail as first class certified mail, return receipt

17

--------------------------------------------------------------------------------


 

requested, postage paid; (iii) by overnight nationwide commercial courier
service; or (iv) by telecopy transmission with a confirmation copy to be
delivered by duplicate notice in accordance with any of clauses (i) through
(iii) above, in each case, to the party intended to receive the same at the
following address(es):

 

If to Trustor:

 

Westaff Support, Inc.

 

 

 

P.O. Box 9280

 

 

 

301 Lennon Lane

 

 

 

Walnut Creek, CA  94598

 

 

 

Attn:  Treasurer

 

 

 

Facsimile:  (925) 930-5361

 

 

 

 

 

With a copy to:

 

Westaff Support, Inc.

 

 

 

Legal Department

 

 

 

P.O. Box 9280

 

 

 

301 Lennon Lane

 

 

 

Walnut Creek, CA  94598

 

 

 

Attn:  General Counsel

 

 

 

Facsimile:  (925) 930-5361

 

 

 

 

 

If to Beneficiary:

 

Bank of America, N.A.

 

 

 

Commercial Agency Management

 

 

 

Mail Code:  WA1-501-37-20

 

 

 

800 Fifth Avenue, Floor 37

 

 

 

Seattle, WA  98104-3185

 

 

 

Attention:  Dora Brown

 

 

 

Facsimile:  (206) 358-0971

 

 

 

 

 

With a copy to:

 

Orrick, Herrington & Sutcliffe LLP

 

 

 

400 Sansome Street

 

 

 

San Francisco, CA 94111

 

 

 

Attention:  Dolph Hellman, Esq.

 

 

 

Facsimile:  (415) 773-5759

 

 

 

 

 

 

 

or any successor Bank Credit Agent and Noteholder Collateral Agent under

 

 

 

the Intercreditor and Collateral Agency Agreement.

 

Notice delivered in accordance with the foregoing shall be effective (i) when
delivered, if delivered personally or by receipted-for telex, telecopier, or
facsimile transmission, (ii) on the next business day after being delivered in
the United States (properly addressed and all fees paid) for overnight delivery
service to a courier (such as Federal Express) which regularly provides such
service and regularly obtains executed receipts evidencing delivery or (iii)
five (5) days after being deposited (properly addressed and stamped for
first-class delivery) in a daily serviced United States mail box.  Notice for
any party may be given by its respective counsel.

18

--------------------------------------------------------------------------------


 

5.9   Changes in Laws Regarding Taxation.  If after the date of this Deed of
Trust, the state in which the Property is located passes any law imposing a tax,
either directly or indirectly, on this Deed of Trust, or the Obligations, then,
Trustor, after written demand by Trustee or Beneficiary, shall pay such tax
prior to the delinquency thereof, or reimburse Trustee or Beneficiary within
fifteen (15) days after such written demand, as applicable.  If any law of the
state in which the Property is located prohibits Trustor from paying the tax on
this Deed of Trust, or the Obligations, or reimbursing Trustee or Beneficiary
for payment thereof, then the Obligations shall be due and payable within sixty
(60) days after written demand by Beneficiary to Trustor.  Nothing in this
Section 5.9 shall require Trustor to pay any income, franchise or excise tax
imposed upon Trustee or Beneficiary.

5.10 Right of Entry.  Beneficiary and its agents shall have the right to enter
and inspect the Secured Property at all reasonable times, during Trustor’s
normal business hours and otherwise in accordance with the provisions of Section
6.10 of the Credit Agreement and the relevant provision of the Note Purchase
Agreements.

5.11 Performance of Other Agreements.  Trustor shall observe and perform each
and every material term to be observed or performed by Trustor pursuant to the
terms of any agreement or recorded instrument affecting or pertaining to the
Secured Property.

5.12 Acceptance of Trust; Powers and Duties of Trustee.  Trustee accepts this
trust when this Deed of Trust is recorded.  From time to time upon written
request of Beneficiary and presentation of this Deed of Trust, or a certified
copy thereof, for endorsement, and without affecting the personal liability, if
any, of any person for payment of any indebtedness or performance of any
Obligation, Trustee may, without liability therefor and without notice: 
(a) reconvey all or any part of the Property; (b) consent to the making of any
map or plat thereof; (c) join in granting any easement thereon; (d) join in any
declaration of covenants and restrictions; or (e) join in any extension
agreement or any agreement subordinating the lien or charge hereof.  Except as
may otherwise be required by applicable law, Trustee or Beneficiary may from
time to time apply to any court of competent jurisdiction for aid and direction
in the execution of the trusts hereunder and the enforcement of the rights and
remedies available hereunder, and Trustee or Beneficiary may obtain orders or
decrees directing or confirming or approving acts in the execution of said
trusts and the enforcement of said remedies.  Trustee has no obligation to
notify any party of any pending sale or any action or proceeding unless held or
commenced and maintained by Trustee under this Deed of Trust.  Trustee shall not
be obligated to perform any act required of it hereunder unless the performance
of the act is requested in writing and Trustee is reasonably indemnified and
held harmless against loss, cost, liability and expense.

5.13 Compensation of Trustee; Exculpation.  Trustor shall pay to Trustee
reasonable compensation and reimbursement for services and expenses in the
administration of this trust, including, without limitation, reasonable
attorneys’ fees.  Beneficiary shall not directly or indirectly be liable to
Trustor or any other person as a consequence of:  (i) the exercise of the
rights, remedies or powers granted to Beneficiary in this Deed of Trust; (ii)
the failure or refusal of Beneficiary to perform or discharge any obligation or
liability of Trustor under any agreement related to the Secured Property or
under this Deed of Trust; or (iii) any loss sustained by Trustor or any third
party resulting from Beneficiary’s failure to lease the Property after an Event
of 

19

--------------------------------------------------------------------------------


 

Default or from any other act or omission of Beneficiary in managing the
Property after an Event of Default unless the loss is caused by the willful
misconduct or gross negligence of Beneficiary and no such liability, in the
absence of Beneficiary’s willful misconduct or gross negligence, shall be
asserted or enforced against Beneficiary, all such liability being expressly
waived and released by Trustor.

5.14 Substitution of Trustee.  From time to time, by a writing signed and
acknowledged by Beneficiary and recorded in the Office of the Recorder of the
County in which the Property is situated, Beneficiary may appoint another
trustee to act in the place and stead of Trustee or any successor.  Such writing
shall set forth any information required by applicable law.  The recordation of
such instrument of substitution shall discharge Trustee herein named and shall
appoint the new trustee as the trustee hereunder with the same effect as if
originally named trustee herein.  A writing recorded pursuant to the provisions
of this paragraph shall be conclusive proof of the proper substitution of such
new trustee.

5.15 Representations, Warranties and Covenants Concerning the Secured Property. 
Trustor represents, warrants and covenants as follows:

(a)   First Lien.  Upon the execution by Trustor and the recording of this Deed
of Trust, and upon the execution and filing of UCC-1 financing statements or
amendments thereto, Beneficiary will have a valid first lien on the Secured
Property and a valid security interest in the Equipment subject to no liens,
charges or encumbrances other than the Permitted Liens.

(b)   Access/Utilities.  The Property and the Improvements have adequate rights
of access to public ways and is served by adequate water, sewer, sanitary sewer
and storm drain facilities.  All roads necessary for the full utilization of the
Property and the Improvements for their current purpose have been completed and
dedicated to public use and accepted by all governmental authorities or are the
subject of access easements for the benefit of the Property.

(c)   Multiple Tax Lots.  The Property consists of multiple tax lots; no portion
of said tax lots covers property other than the Property or a portion of the
Property and no portion of the Property lies in any other tax lot.

(d)   Special Assessments.  Except as disclosed in the title insurance policy,
there are no pending or, to the knowledge of Trustor, proposed special or other
assessments for public improvements or otherwise affecting the Property, nor, to
the knowledge of Trustor, are there any contemplated improvements to the
Property that may result in such special or other assessments.

(e)   Flood Zone.  The Property is not located in a special flood hazard area as
defined by the Federal Insurance Administration.

(f)    No Condemnation.  No part of any property subject to this Deed of Trust
has been taken in condemnation or other like proceeding to an extent which would
impair the value of the Secured Property or the usefulness of such property, nor
is any proceeding

20

--------------------------------------------------------------------------------


 

pending, threatened or known to be contemplated for the partial or total
condemnation or taking of the Secured Property.

(g)   No Labor or Materialmen Claims.  All parties furnishing labor and
materials have been paid in full and, except for such liens or claims insured
against by the policy of title insurance to be issued in connection with the
Loan, there are no mechanics’, laborers’ or materialmens’ liens or claims
outstanding for work, labor or materials affecting the Secured Property, whether
prior to, equal with or subordinate to the lien of this Deed of Trust.

(h)   No Purchase Options.  No tenant, person, party, firm, corporation or other
entity has an option to purchase the Secured Property, any portion thereof or
any interest therein.

(i)    Boundary Lines.  All of the Improvements which were included in
determining the appraised value of the Secured Property lie wholly within the
boundaries and building restriction lines of the Property, and no improvements
on adjoining properties encroach upon the Property, and no easements or other
encumbrances upon the Property encroach upon any of the Improvements, so as to
affect the value or marketability of the Improvements except those which are
insured against by title insurance.

(j)    Compliance with Laws.  To the Trustor’s knowledge, all federal, state and
local laws, rules and regulations applicable to the Secured Property, including,
without limitation, all zoning and building requirements and all requirements of
the Americans With Disabilities Act of 1990, as amended from time to time (42 U.
S. C. §12101 et seq.) have been satisfied or complied with, except where any
such failure to comply has not and will not result in a material adverse effect
to the value, use or operation of the Property.  Trustor is in possession of all
certificates of occupancy and all other licenses, permits and other
authorizations required by applicable law for the existing use of the Property
and the Improvements.  All such certificates of occupancy and other licenses,
permits and authorizations are valid and in full force and effect.  Trustor
covenants to comply with all conditions and requirements of all licenses,
permits and other authorizations as required by applicable law with respect to
the Property and the Improvements.

5.16 Indemnification.  In addition to any other indemnifications provided
herein, Trustor shall protect, defend, indemnify and save harmless Beneficiary,
the Banks and the Noteholders (collectively, the “Indemnified Parties”) from and
against all liabilities, obligations, claims, demands, damages, penalties,
causes of action, losses, fines, costs and expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) (collectively “Subject
Claims”), imposed upon or incurred by or asserted against the Indemnified
Parties by reason of (a) ownership of this Deed of Trust, the Secured Property
or any interest therein or receipt of any Rents; (b) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about the
Secured Property or any part thereof or on the adjoining

21

--------------------------------------------------------------------------------


 

sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(c) any use, nonuse or condition in, on or about the Secured Property or any
part thereof or on adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (d) any failure on the part of Trustor to
perform or comply with any of the terms of this Deed of Trust; (e) performance
of any labor or services or the furnishing of any materials or other property in
respect of the Secured Property or any part thereof; (f) any failure of the
Secured Property to comply with  the Americans With Disabilities Act of 1990, as
amended from time to time (42 U. S. C. §12101 et seq.); (g) any representation
or warranty made in the Guaranty, the Noteholder Guaranty or this Deed of Trust
being false or misleading in any material respect as of the date such
representation or warranty was made; (h) any claim by brokers, finders or
similar persons claiming to be entitled to a commission in connection with any
transaction involving the Secured Property or any part thereof under any legal
requirement or any liability asserted against the Indemnified Parties  with
respect thereto; and (i) the claims of any lessee of any or any portion of the
Secured Property or any person acting through or under any lessee or otherwise
arising under or as a consequence of any Lease, with the exception of any such
Subject Claims which are imposed upon or incurred by or asserted against the
Indemnified Parties either by reason of the gross negligence or willful
misconduct of the Indemnified Parties and/or Trustee, or with respect to any
matter first arising after any foreclosure of Beneficiary’s interest in the
Secured Property or transfer of the Secured Property by deed in lieu of
foreclosure.  Any amounts payable to the Indemnified Parties by reason of the
application of this paragraph shall be secured by this Deed of Trust and shall
become immediately due and payable and shall bear interest at the Default Rate
(as defined in the Credit Agreement) from the date loss or damage is sustained
by the Indemnified Parties until paid.  The obligations and liabilities of
Trustor under this Section 5.16 shall survive and termination, satisfaction, or
assignment of this Deed of Trust and the exercise by Beneficiary of any of its
rights or remedies hereunder, including, but not limited to, the acquisition of
the Secured Property by foreclosure or a conveyance in lieu of foreclosure.

ARTICLE VI.  EVENTS OF DEFAULT AND REMEDIES

6.1   Events of Default.  The occurrence of any one or more of the following
events shall constitute an “Events of Default” under this Deed of Trust:

(a)   (i) the failure of Trustor to pay or perform any obligation when due under
the Guaranty or under the Noteholder Guaranty; (ii) the failure of Trustor to
perform or cause to be performed any obligation, term or condition under this
Deed of Trust and any such failure shall remain unremedied for twenty (20) days
after notice of such failure; (iii) the failure of any representation or
warranty of Trustor contained in this Deed of Trust to be truthful in all
material respects; or (iv) either the Noteholder Guaranty or the Guaranty, shall
cease to be in full force and effect for any reason whatsoever other than the
termination thereof in accordance with its terms due to the full satisfaction of
the Note Purchase Agreements or the Credit Agreement, as applicable, or the
Trustor shall contest or deny in writing the validity or enforceability of any
of its obligations under any such Noteholder Guaranty or the Guaranty, as the
case may be; or

(b)   if Trustor shall fail to pay prior to delinquency any installment of any
tax or assessment against the Secured Property, which tax or assessment has
become a lien on the Secured Property and may have a material and adverse effect
on the Secured Property, except where Trustor is challenging such tax or
assessment in accordance with Section 5.2(b) above; or

22

--------------------------------------------------------------------------------


 

(c)   if the Secured Property shall become subject (i) to any tax lien which may
have a material and adverse effect upon the Secured Property, other than a lien
for local real estate taxes and assessments not due and payable, or (ii) to any
lis pendens, notice of pendency, stop order, mechanic’s or materialman’s lien or
other lien of any nature whatsoever, with the exception of any such liens which
are the subject of any challenge by Trustor pursuant to Section 5.2(b) above or
are otherwise Permitted Liens hereunder, and such lien has not either be
discharged of record or in the alternative insured or bonded over to the
reasonable satisfaction of Beneficiary within a period of thirty (30) days after
the same is filed or recorded, in each case irrespective of whether the same is
superior or subordinate in lien or other priority to the lien of this Deed of
Trust.

6.2   Rights and Remedies.  At any time during the continuance of an Event of
Default, Beneficiary and/or Trustee shall have all of the following rights and
remedies:

(a)   To declare all Obligations immediately due and payable;

(b)   With or without notice, and without releasing Trustor from any Obligation,
and without becoming a mortgagee in possession, to cure any breach or default of
Trustor and, in connection therewith, to enter upon the Secured Property and to
do such acts and things as Beneficiary and/or Trustee deem reasonably necessary
to inspect, investigate, assess and protect the security hereof, including,
without limitation:  (i) to appear in and defend any action or proceeding
purporting to affect the security hereof or the rights or powers of Beneficiary
and/or Trustee hereunder; (ii) to pay, purchase, contest or compromise any
encumbrance, charge, lien or claim of lien which, in the sole judgment of either
Beneficiary or Trustee, is or may be senior in priority hereto, the judgment of
either Beneficiary or Trustee being conclusive as between the parties hereto;
(iii) to obtain insurance; (iv) to pay any premiums or charges with respect to
insurance required to be carried hereunder; (v) to obtain a court order to
enforce Beneficiary’s right to enter and inspect the Secured Property; and/or
(vi) to employ counsel, accountants, contractors and other appropriate persons
to assist them;

(c)   To commence and maintain an action or actions in any court of competent
jurisdiction to foreclose this instrument as a mortgage or to obtain specific
enforcement of the covenants of Trustor hereunder, and Trustor agrees that such
covenants shall be specifically enforceable by injunction or any other
appropriate equitable remedy and that for the purposes of any suit brought under
this subparagraph, Trustor waives the defense of laches and any applicable
statute of limitations;

(d)   To apply to a court of competent jurisdiction for and obtain appointment
of a receiver of the Property as a matter of strict right upon ex parte
application and without notice to Trustor and without regard to: (i) the
adequacy of the security for the repayment of the Obligations; (ii) the
existence of a declaration that the Obligations are immediately due and payable;
or (iii) the filing of a notice of default; and Trustor hereby consents to such
appointment, waives any and all notices of and defenses to such appointment,
agrees that it will not oppose any such appointment, and hereby expressly agrees
that such appointment shall be made as a matter of absolute right to
Beneficiary; such appointment may be made either before or after sale, without
notice, without regard to the solvency or

23

--------------------------------------------------------------------------------


 

insolvency of Trustor at the time of application for such receiver, and without
regard to the then value of the Secured Property or whether the same shall be
then occupied as a homestead or not; and Beneficiary hereunder or any employee
or agent thereof may be appointed as such receiver.  Such receiver shall have
all powers and duties prescribed by law in order to preserve the value,
marketability or rentability of the Secured Property or increase the income
therefrom or protect the security hereof, including, but not limited to, the
power to make all necessary and needful repairs, and to pay all taxes,
assessments and charges against the Secured Property and all premiums for
insurance thereon, and the power to make leases to be binding upon all parties,
including Trustor, the purchaser at a sale pursuant to a judgment of foreclosure
and any person acquiring an interest in the Secured Property after entry of a
judgment of foreclosure.  In addition, such receiver shall also have the power
to sue for or otherwise collect the Rents, including those past due and unpaid,
and to extend or modify any then existing Leases, which extensions and
modifications may provide for terms to expire, or for options to tenants to
extend or renew terms to expire, beyond the maturity date of the Loan and beyond
the date the issuance of a deed or deeds to a purchaser or purchasers at a
foreclosure sale, it being understood and agreed that any such Leases, and the
options or other provisions to be contained therein, shall be binding upon
Trustor and all the persons whose interest in the Secured Property are subject
to the lien hereof and upon the purchaser or purchasers at any foreclosure sale,
notwithstanding any redemption, reinstatement, discharge of the Obligations,
satisfaction of any foreclosure judgment, or issuance of any certificate of sale
or deed to any purchaser.  In addition, such receiver shall have the power to
collect the Rents during the pendency of such foreclosure suit and, in case of a
sale and deficiency, during the full statutory period of redemption, if any,
whether there be a redemption or not, as well as during any further times when
Trustor, except for the intervention of such receiver, would be entitled to
collection of such Rents, and such receiver shall have all other powers which
may be necessary or are usual in such cases for the protection, possession,
control, management and operation of the Secured Property during the whole of
said period.  The court may, from time to time, authorize the receiver to apply
the net income from the Secured Property in payment in whole or in part of the
Obligations or the indebtedness secured by a decree foreclosing this Deed of
Trust, or any taxes or liens which may become superior to the lien hereof or of
such decree, or to any loan deficiency owed by Trustor to Beneficiary in case of
a sale and deficiency.

(e)   To enter upon, possess, manage and operate the Secured Property or any
part thereof; to take and possess all documents, books, records, papers and
accounts of Trustor or the then owner of the Secured Property; to make,
terminate, enforce or modify leases of the Secured Property upon such terms and
conditions as Beneficiary deems proper; to elect to disaffirm any Lease made
subsequent to this Deed of Trust without Beneficiary’s prior written consent; to
make repairs, alterations and improvements to the Secured Property necessary, in
Beneficiary’s sole judgment, to protect or enhance the security hereof; to
conduct a marketing or leasing program with respect to the Secured Property, or
employ a marketing or leasing agent or agents to do so, directed to the leasing
or sale of the Secured Property under such terms and conditions as Beneficiary
may in its sole discretion deem appropriate or desirable; to employ such
contractors, subcontractors, materialmen, architects, engineers, consultants,
managers, brokers, marketing agents, or other employees, agents, independent
contractors or professionals, as Beneficiary may in

24

--------------------------------------------------------------------------------


 

its sole discretion deem appropriate or desirable to implement and effectuate
the rights and powers herein granted; to maintain actions in forcible entry and
detainer, ejectment for possession and actions in distress for rent; to delegate
or assign any and all rights and powers given to Beneficiary or Trustee by this
Deed of Trust; and to do any acts which Beneficiary or Trustee in their sole
discretion deems appropriate or desirable to protect the security hereof and use
such measures, legal or equitable, as Beneficiary or Trustee may in their sole
discretion deem appropriate or desirable to implement and effectuate the
provisions of this Deed of Trust.  In such event, Beneficiary shall have, and
Trustor hereby gives and grants to Beneficiary, the right, power and authority
to make and enter into Leases, licenses and occupancy agreements with respect to
the Secured Property or portions thereof for such Rents and for such periods of
occupancy and upon conditions and provisions as Beneficiary may deem desirable
in its sole discretion, and Trustor expressly acknowledges and agrees that the
term of such Lease, license or occupancy agreement may extend beyond the date of
any foreclosure sale of the Security Property; it being the intention of Trustor
that in such event Beneficiary shall be deemed to be and shall be the
attorney-in-fact of Trustor for the purpose of making and entering into Leases,
licenses or occupancy agreements of parts or portions of the Secured Property
for the Rents and upon the terms, conditions and provisions deemed desirable to
Beneficiary in its sole discretion and with like effect as if such Leases,
licenses or occupancy agreements had been made by Trustor as the owner in fee
simple of the Secured Property free and clear of any conditions or limitations
established by this Deed of Trust.  Beneficiary shall have the right to apply
the net income generated from the Secured Property, after allowing a reasonable
fee for the collection thereof and for the management and leasing of the Secured
Property, to the payment of operating expenses, taxes, insurance premiums and
other charges applicable to the Secured Property, or in reduction of the
Obligations in such order and manner as Beneficiary shall select.  The power and
authority hereby given and granted by Trustor to Beneficiary shall be deemed to
be coupled with an interest, shall not be revocable by Trustor so long as any of
the Obligations remains outstanding, shall survive the voluntary or involuntary
dissolution of Trustor and shall not be affected by any disability or incapacity
suffered by Trustor subsequent to the date hereof.  In connection with any
action taken by Beneficiary pursuant to this Section, Beneficiary shall not be
liable for any loss sustained by Trustor resulting from any failure to let the
Secured Property, or any part thereof, or from any other act or omission of
Beneficiary in managing the Secured Property, nor shall Beneficiary be obligated
to perform or discharge any obligation, duty or liability under any Lease,
license or occupancy agreement covering the Secured Property or any part thereof
or under or by reason of this instrument or the exercise of rights or remedies
hereunder.  Nothing in this Section shall impose on Beneficiary any duty,
obligation or responsibility for the control, care, management or repair of the
Secured Property, or for the carrying out of any of the terms and conditions of
any such Lease, license or occupancy agreement, nor shall it operate to make
Beneficiary responsible or liable for any waste committed on the Secured
Property by the tenants or by any other parties or for any dangerous or
defective condition of the Secured Property, or for any negligence in the
management, upkeep, repair or control of the Secured Property, unless any such
loss or damage arises from the gross negligence or willful misconduct of
Beneficiary.  Trustor

25

--------------------------------------------------------------------------------


 

hereby assents to, ratifies and confirms any and all actions of Beneficiary with
respect to the Secured Property taken under this Section.

(f)    To execute a written notice of such default and of the election to cause
the Secured Property to be sold to satisfy the Obligations.  Trustee shall give
and record such notice as the law then requires as a condition precedent to a
foreclosure sale.  When the minimum period of time required by law after such
notice has elapsed, Trustee, without notice to or demand upon Trustor except as
required by law, shall sell the Secured Property at the time and place of sale
fixed by it in the notice of sale, at one or several sales, either as a whole or
in separate parcels and in such manner and order, all as Beneficiary in its sole
discretion may determine, at public auction to the highest bidder for cash, in
lawful money of the United States, payable at time of sale.  Neither Trustor nor
any other person or entity other than Beneficiary shall have the right to direct
the order in which the Secured Property is sold.  Subject to requirements and
limits imposed by law, Trustee may from time to time postpone sale of all or any
portion of the Secured Property by public announcement at such time and place of
sale, and from time to time may postpone the sale by public announcement at the
time and place fixed by the preceding postponement.  The power of sale under
this Deed of Trust shall not be exhausted by any one or more sales (or attempts
to sell) as to all or any portion of the Secured Property remaining unsold, but
shall continue unimpaired until all of the Secured Property has been sold by
exercise of the power of sale in this Deed of Trust and all Obligations have
been paid and discharged in full.  Trustee shall deliver to the purchaser at
such sale a deed conveying the Secured Property or portion thereof so sold, but
without any covenant or warranty, express or implied.  The recitals in the deed
of any matters or facts shall be conclusive proof of the truthfulness thereof. 
Any  person, including Trustee, Trustor or Beneficiary, may purchase at the
sale;

(g)   To resort to and realize upon the security hereunder and any other
security now or hereafter held by Beneficiary concurrently or successively and
in one or several consolidated or independent judicial actions or lawfully taken
non-judicial proceedings, or both, and to apply the proceeds received upon the
Obligations all in such order and manner as Trustee and Beneficiary or either of
them determine in their sole discretion;

(h)   To exercise such other rights Trustee or Beneficiary may have with respect
to the Secured Property under this Deed of Trust, the CUCC or otherwise at law;
and

(i)    To exercise such other rights as Trustee or Beneficiary may have at law
or equity or pursuant to the terms and conditions of this Deed of Trust.

Upon sale of the Secured Property at any judicial or non-judicial foreclosure,
Beneficiary may credit bid (as determined by Beneficiary in its sole and
absolute discretion) all or any portion of the Obligations.

In connection with any sale or sales hereunder, Beneficiary may elect to treat
any of the Secured Property which consists of a right in action or which is
property that can be severed from the real property covered hereby or any
improvements thereon without causing structural damage thereto as if the same
were personal property or a fixture, as the case may be,

26

--------------------------------------------------------------------------------


 

and dispose of the same in accordance with applicable law, separate and apart
from the sale of real property.  Any sale of any personal property or fixtures
hereunder shall be conducted in any manner permitted by the CUCC.

6.3   Application of Foreclosure Sale Proceeds.  In the event of any foreclosure
sale, Trustee shall apply the proceeds of such sale in the following order of
priority:  First, to the costs, fees and expenses of exercising the power of
sale and of sale, including, without limitation, the payment of Trustee’s fees
and reasonable attorneys’ fees; Second, to all sums expended under the terms of
this Deed of Trust, not then repaid, with accrued interest at the Default Rate
(as defined in the Credit Agreement); Third, to the payment of all other
Obligations which are secured by this Deed of Trust, in such order as
Beneficiary shall direct in accordance with the terms and provisions of the
Intercreditor and Collateral Agency Agreement; Fourth, to satisfy the
outstanding balance of obligations secured by any junior liens or encumbrances
in the order of their priority; and Fifth, to the Trustor or the Trustor’s
successor in interest.

6.4   No Cure or Waiver.  Neither Beneficiary’s nor Trustee’s nor any receiver’s
entry upon and taking possession of all or any part of the Secured Property, nor
any collection of rents, issues, profits, insurance proceeds, condemnation
proceeds or damages, other security or proceeds of other security, or other
sums, nor the application of any collected sum to any Obligation, nor the
exercise of any other right or remedy by Trustee or Beneficiary or any receiver
shall cure or waive any default or notice of default under this Deed of Trust,
or nullify the effect of any notice of default or sale (unless all Obligations
then due have been paid or performed and Trustor has cured all other defaults
hereunder), or impair the status of the security, or prejudice Trustee or
Beneficiary in the exercise of any right or remedy, or be construed as an
affirmation by Beneficiary of any tenancy, lease or option or a subordination of
the lien of this Deed of Trust.

6.5   Payment of Costs, Expenses and Attorneys’ Fees.  Trustor agrees to pay to
Beneficiary upon demand all costs and expenses incurred by Trustee or
Beneficiary in the enforcement of the terms and conditions of this Deed of Trust
(including, without limitation, statutory trustee’s fees, court costs and
attorneys’ fees, whether incurred in litigation or not) with interest from the
date of expenditure until said sums have been paid at the Default Rate (as
defined in the Credit Agreement).

6.6   Power to File Notices and Cure Defaults.  Trustor hereby irrevocably
appoints Beneficiary and its successors and assigns, as its attorney-in-fact,
which agency is coupled with an interest to: (a) execute and/or record any
notices of completion, cessation of labor, or any other notices that Beneficiary
deems appropriate to protect Beneficiary’s interest; and (b) upon the occurrence
of an Event of Default, perform any obligation of Trustor hereunder; provided,
however, that: (i) Beneficiary as such attorney-in-fact shall only be
accountable for such funds as are actually received by Beneficiary; and (ii)
Beneficiary shall not be liable to Trustor or any other person or entity for any
failure to act under this Section.

6.7   Rights Cumulative, No Waiver.  All rights, powers and remedies of Trustee
and/or Beneficiary provided in this Deed of Trust, may be exercised at any time
by Beneficiary, except as expressly provided herein, and from time to time after
the occurrence of any Event of Default, are cumulative and not exclusive, may be
pursued singularly, successively, or together

27

--------------------------------------------------------------------------------


 

at the sole discretion of Trustee and/or Beneficiary, and shall be in addition
to any other rights, powers or remedies provided by law or equity.  The failure
to exercise any such right or remedy shall in no event be construed as a waiver
or a release thereof.  Trustee’s or Beneficiary’s exercise of any right or
remedy shall not constitute a cure of any Event of Default unless all sums then
due and payable to Beneficiary under the Guaranty, the Noteholder Guaranty or
under this Deed of Trust are repaid and Trustor has cured all other defaults. 
No waiver shall be implied from any failure of Beneficiary to take, or any delay
by Beneficiary in taking, action concerning any Event of Default, or from any
previous waiver of any similar or unrelated Event of Default.  Any waiver or
approval under the Guaranty or under this Deed of Trust must be in writing and
shall be limited to its specific terms.

6.8   Trustor’s Waiver of Guarantor Rights.

(a)   Conditions to Exercise of Rights. Trustor hereby waives any right it may
now or hereafter have to require Beneficiary, as a condition to the exercise of
any remedy or other right against Trustor hereunder or under any other document
executed by Trustor in connection with any Obligation: (i) to proceed against
Borrower, or against any other collateral assigned to Beneficiary by Trustor, by
Borrower, or by any other guarantor; (ii) to pursue any other right or remedy in
Beneficiary’s power; (iii) to give notice of the time, place or terms of any
public or private sale of real or personal property collateral assigned to
Beneficiary by Borrower; or (iv) to make or give (except as otherwise expressly
provided in the Credit Agreement and the Note Purchase Agreements) any
presentment, demand, protest, notice of dishonor, notice of protest or other
demand or notice of any kind in connection with any Obligation or any collateral
(other than the Secured Property) for any Obligation.

(b)   Defenses.  Trustor hereby waives any defense it may now or hereafter have
that relates to:  (i) any disability or other defense of Borrower, or other
person; (ii) the cessation, from any cause other than full performance, of the
obligations of Borrower, or any other person; (iii) the application of the
proceeds of the Credit Agreement and the Note Purchase Agreements, by Borrower,
or other person, for purposes other than the purposes represented to Trustor by
Borrower, otherwise intended or understood by Trustor, or Borrower; (iv) any act
or omission by Beneficiary which directly or indirectly results in or
contributes to the release of Borrower, or other person or any collateral for
any Obligation; (v) the unenforceability or invalidity of any collateral
assignment (other than this Deed of Trust) or guaranty with respect to any
Obligation, or the lack of perfection or continuing perfection or lack of
priority of any lien (other than the lien hereof) which secures any Obligation;
(vi) any failure of Beneficiary to marshal assets in favor of Trustor or any
other person; (vii) any modification of any Obligation, including any renewal,
extension, acceleration or increase in interest rate; (viii) any law which
provides that the obligation of a surety or guarantor must neither be larger in
amount nor in other respects more burdensome than that of the principal or which
reduces a surety’s or guarantor’s obligation in proportion to the principal
obligation; (ix) any right of subrogation, any right to enforce any remedy which
Beneficiary may have against Borrower and any right to participate in, or
benefit from, any security for the Credit Agreement or the Note Purchase
Agreements now or hereafter held by Beneficiary; (x) any defense based upon
Beneficiary’s failure to disclose to Trustor any information

28

--------------------------------------------------------------------------------


 

concerning Borrower’s financial condition or any other circumstances bearing on
Borrower’s ability to pay all sums payable under the Credit Agreement or the
Note Purchase Agreements; (xi) any failure of Beneficiary to file or enforce a
claim in any bankruptcy or other proceeding with respect to any person; (xii)
the election by Beneficiary, in any bankruptcy proceeding of any person, of the
application or non-application of Section 1111(b)(2) of the United States
Bankruptcy Code; (xiii) any extension of credit or the grant of any lien under
Section 364 of the United States Bankruptcy Code; (xiv) any use of cash
collateral under Section 363 of the United States Bankruptcy Code; and (xv) any
agreement or stipulation with respect to the provision of adequate protection in
any bankruptcy proceeding of any person.

(c)   Subrogation. Trustor hereby waives, until such time as all Obligations are
fully performed, any right to participate in any collateral now or hereafter
assigned to Beneficiary with respect to any Obligation.

(d)   Borrower Information. Trustor warrants and agrees: (i) that Trustor has
not relied, and will not rely, on any representations or warranties by
Beneficiary to Trustor with respect to the credit worthiness of Borrower or the
prospects of repayment of any Obligation from sources other than the Secured
Property; (ii) that Trustor has adequate means of obtaining from Borrower on a
continuing basis financial and other information pertaining to the business
operations, if any, and financial condition of Borrower; (iii) that Trustor
assumes full responsibility for keeping informed with respect to Borrower’s
business operations, if any, and financial condition; (iv) that Beneficiary
shall have no duty to disclose or report to Trustor any information now or
hereafter known to Beneficiary with respect to any Borrower, including, without
limitation, any information relating to any of Borrower’s business operations or
financial condition; and (v) that Trustor is familiar with the terms and
conditions of the Credit Agreement and of the Note Purchase Agreements and
consents to all  provisions thereof.

(e)   Reinstatement of Lien. Beneficiary’s rights hereunder shall be reinstated
and revived, and the enforceability of this Deed of Trust shall continue, with
respect to any amount at any time paid on account of any obligations under the
Credit Agreement and of the Note Purchase Agreements which Beneficiary is
thereafter required to restore or return in connection with a bankruptcy,
insolvency, reorganization or similar proceeding with respect to Borrower.

(f)    Lawfulness and Reasonableness. Trustor warrants that all of the waivers
in this Deed of Trust are made with full knowledge of their significance, and of
the fact that events giving rise to any defense or other benefit waived by
Trustor may destroy or impair rights which Trustor would otherwise have against
Beneficiary, Borrower, or against collateral.  Trustor agrees that all such
waivers are reasonable under the circumstances and further agrees that, if any
such waiver is determined (by a court of competent jurisdiction) to be contrary
to any law or public policy, the other waivers herein shall nonetheless remain
in full force and effect.

(g)   Enforceability. Trustor hereby acknowledges that: (i) the obligations
undertaken by Trustor in this Deed of Trust are complex in nature, and (ii)
numerous

29

--------------------------------------------------------------------------------


 

possible defenses to the enforceability of these obligations may presently exist
and/or may arise hereafter, and (iii) as part of Beneficiary’s consideration for
entering into this transaction, Beneficiary has specifically bargained for the
waiver and relinquishment by Trustor of all such defenses, and (iv) Trustor has
had the opportunity to seek and receive legal advice from skilled legal counsel
in the area of financial transactions of the type contemplated herein.  Given
all of the above, Trustor does hereby represent and confirm to Beneficiary that
Trustor is fully informed regarding, and that Trustor does thoroughly
understand: (A) the nature of all such possible defenses, and (B) the
circumstances under which such defenses may arise, and (C) the benefits which
such defenses might confer upon Trustor, and (D) the legal consequences to
Trustor of waiving such defenses.  Trustor acknowledges that Trustor makes this
Deed of Trust with the intent that this Deed of Trust and all of the informed
waivers herein shall each and all be fully enforceable by Beneficiary, and that
Beneficiary is induced to enter into this transaction in material reliance upon
the presumed full enforceability thereof.

ARTICLE VII.  MISCELLANEOUS PROVISIONS

7.1   Governing Law.  This Deed of Trust shall be governed by and construed in
accordance with the laws of the State of California without reference to
conflicts of law rules.

7.2   Consent to Jurisdiction.  Trustor irrevocably submits to the jurisdiction
of:  (a) any state or federal court sitting in the state of California, over any
suit, action or proceeding,  arising out of or relating to this Deed of Trust;
and (b) any state court sitting in the county of the state where the Property
are located over any suit, action or proceeding, brought by Trustee or
Beneficiary related to the exercise of the power of sale under this Deed of
Trust or any action brought by Beneficiary to enforce its rights with respect to
the Secured Property.  Trustor irrevocably waives, to the fullest extent
permitted by law, any objection that Trustor may now or hereafter have to the
laying of venue of any such suit, action, or proceeding brought in any such
court and any claim that any such suit, action, or proceeding brought in any
such court has been brought in an inconvenient forum.

7.3   Further Acts.  Trustor will, at the cost of Trustor, and without expense
to Trustee or Beneficiary do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances, mortgages, assignments, notices of
assignments, transfers and assurances as Trustee or Beneficiary shall, from time
to time, require for the better assuring, conveying, assigning, transferring and
confirming unto Trustee or Beneficiary  of the property and rights hereby
mortgaged or intended now or hereafter so to be, or which Trustor may be or may
hereafter become bound to convey or assign to Trustee or Beneficiary or for
carrying out the intention or facilitating the performance of the terms of this
Deed of Trust or for filing, registering or recording this Deed of Trust and, on
demand, will execute and deliver and hereby authorizes Beneficiary to execute in
the name of Trustor to the extent Beneficiary may lawfully do so, one or more
financing statements, chattel mortgages or comparable security instruments, to
evidence more effectively the lien hereof upon the Secured Property.

30

--------------------------------------------------------------------------------


 

7.4   Headings.  The headings, titles and captions of various sections of this
Deed of Trust are for convenience of reference only and are not to be construed
as defining or limiting, in any way, the scope or intent of the provisions
hereof.

7.5   Limitation of Interest.  This Deed of Trust is subject to the express
condition that at no time shall Trustor be obligated or required to pay interest
at a rate which could subject Beneficiary to either civil or criminal liability
as a result of being in excess of the maximum interest rate which Trustor is
permitted by law to contract or agree to pay.  If by the terms of this Deed of
Trust Trustor is at any time required or obligated to pay interest at a rate in
excess of such maximum rate, the rate of interest shall be deemed to be
immediately reduced to such maximum rate and the interest payable shall be
computed at such maximum rate and all prior interest payments in excess of such
maximum rate shall be applied and shall be deemed to have been payments in
reduction of the principal balance of the Obligation.

7.6   Sole Discretion of Beneficiary.  Except as may otherwise be expressly
provided to the contrary, wherever pursuant to this Deed of Trust, Beneficiary
or Trustee exercises any right given to Beneficiary or Trustee to consent or not
consent, or to approve or disapprove, or any arrangement or term is to be
satisfactory to Beneficiary or Trustee the decision of Beneficiary or Trustee to
consent or not consent, or to approve or disapprove or to decide that
arrangements or terms are satisfactory or not satisfactory, shall be in the
reasonable discretion of Beneficiary or Trustee, as applicable.

7.7   Reasonableness.  If at any time Trustor believes that Beneficiary has not
acted reasonably in granting or withholding any approval or consent under this
Deed of Trust, as to which approval or consent either Beneficiary has expressly
agreed to act reasonably, or absent such agreement, a court of law having
jurisdiction over the subject matter would require Beneficiary to act
reasonably, then Trustor’s sole remedy shall be to seek injunctive relief or
specific performance and no action for monetary damages or punitive damages
shall in any event or under any circumstances be maintained by Trustor against
Beneficiary.

7.8   Recovery of Sums Required To Be Paid.  Beneficiary shall have the right
from time to time to take action to recover any sum or sums which constitute a
part of the Obligations as the same become due, without regard to whether or not
the balance of the Obligations shall be due, and without prejudice to the right
of Beneficiary thereafter to bring an action of foreclosure, or any other
action, for a default or defaults by Trustor existing at the time such earlier
action was commenced.

7.9   Authority.  Trustor (and the undersigned representative of Trustor, if
any) has full power, authority and legal right to execute this Deed of Trust,
and to mortgage, give, grant, bargain, sell, convey, confirm and assign the
Secured Property pursuant to the terms hereof and to keep and observe all of the
terms of this Deed of Trust on Trustor’s part to be performed.

7.10 Severability.  If any term, covenant or condition of this Deed of Trust
shall be held to be invalid, illegal or unenforceable in any respect by a court
of competent jurisdiction, this Deed of Trust shall be construed without such
provision.

31

--------------------------------------------------------------------------------


 

7.11 Counterparts.  This Deed of Trust may be executed in any number of
counterpart originals and each such counterpart original shall be deemed to
constitute but one and the same instrument.

7.12 Waiver of Notice.  Trustor shall not be entitled to any notices of any
nature whatsoever from Beneficiary except with respect to matters for which this
Deed of Trust or applicable law specifically and expressly provides for the
giving of notice by Beneficiary to Trustor, and Trustor hereby expressly waives
the right to receive any notice from Beneficiary with respect to any matter for
which this Deed of Trust or applicable law do not specifically and expressly
provide for the giving of notice by Beneficiary to Trustor.

7.13 No Oral Change.  This Deed of Trust may only be modified, amended or
changed by an instrument in writing signed by Trustor and Beneficiary, and may
only be released, discharged or satisfied of record by an instrument in writing
signed by Beneficiary.  No waiver of any term, covenant or provision of this
Deed of Trust shall be effective unless given in writing by Beneficiary and if
so given by Beneficiary shall only be effective in the specific instance in
which given.

7.14 Absolute and Unconditional Obligation.  Trustor acknowledges that Trustor’s
obligation to pay the Obligations in accordance with the provisions of this Deed
of Trust is and shall at all times continue to be absolute and unconditional in
all respects other than upon full satisfaction of all obligations of Borrower
under the Credit Agreement and under the Note Purchase Agreements other than
unmatured indemnity obligations, and shall at all times be valid and enforceable
irrespective of any other agreements or circumstances of any nature whatsoever
which might otherwise constitute a defense to this Deed of Trust or the
obligation of Trustor thereunder to pay the Obligations or the obligations of
any other person relating to this Deed of Trust other than the full satisfaction
of all obligations of Borrower under the Credit Agreement and under the Note
Purchase Agreements other than unmatured indemnity obligations and Trustor
absolutely, unconditionally and irrevocably waives any and all right to assert
any defense, setoff, counterclaim or crossclaim of any nature whatsoever with
respect to the obligation of Trustor to pay the Obligations in accordance with
the provisions of this Deed of Trust or the obligations of any other person
relating to this Deed of Trust, other than upon full satisfaction of all
obligations of Borrower under the Credit Agreement and under the Note Purchase
Agreements other than unmatured indemnity obligations, in any action or
proceeding brought by Beneficiary to collect the Obligations, or any portion
thereof, or to enforce, foreclose and realize upon the lien and security
interest created by this Deed of Trust or any other document or instrument
securing repayment of the Obligations, in whole or in part.

7.15 [Intentionally deleted]

7.16 WAIVER OF TRIAL BY JURY. TRUSTOR HEREBY AGREES NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THIS DEED OF TRUST, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY TRUSTOR, AND IS

32

--------------------------------------------------------------------------------


 

 INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  BENEFICIARY IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY TRUSTOR.

7.17 Waiver of Statutory Rights. To the full extent permitted by law, Trustor
hereby covenants and agrees that it will not at any time insist upon or plead,
or in any manner whatsoever claim or take any advantage of, any stay, exemption
or extension law or any so-called “moratorium law” now or at any time hereafter
in force, nor claim, take or insist upon any benefit or advantage of or from any
law now or hereafter in force providing for the valuation or appraisement of the
Secured Property, or any part thereof, prior to any sale or sales thereof to be
made pursuant to any provisions herein contained, or to any decree, judgment or
order of any court of competent jurisdiction; or claim or exercise any rights
under any statute now or hereafter in force to redeem the property, or any part
thereof, or relating to the marshaling thereof, upon foreclosure sale or other
enforcement hereof.  To the full extent permitted by law, Trustor hereby
expressly waives any and all rights to reinstatement and redemption, on its own
behalf, on behalf of all persons claiming or having an interest (direct or
indirect) by, through or under Trustor and on behalf of each and every person
acquiring any interest in or title to the Secured Property subsequent to the
date hereof, it being the intent hereof that any and all such rights of
reinstatement and redemption of Trustor and such other persons, are and shall be
deemed to be hereby waived to the full extent permitted by applicable law.  To
the full extent permitted by law, Trustor hereby waives any statute of
limitations applicable to this Deed of Trust.  To the full extent permitted by
law, Trustor agrees that it will not, by invoking or utilizing any applicable
law or laws or otherwise, hinder, delay or impede the exercise of any right,
power or remedy herein or otherwise granted or delegated to Trustee or
Beneficiary, but will suffer and permit the exercise of every such right, power
and remedy as though no such law or laws have been or will have been made or
enacted.  To the full extent permitted by law, Trustor hereby agrees that no
action for the enforcement of the lien or any provision hereof shall be subject
to any defense which would not be good and valid in an action at law upon the
Note.

7.18 Solvency, Binding Effect and Enforceability.  Trustor is (and, after giving
effect to this Deed of Trust, will be) solvent.  This Deed of Trust is the
legal, valid and binding obligation of the Trustor enforceable in accordance
with its terms.

7.19 Relationship.  The relationship of Beneficiary to Trustor hereunder is
strictly and solely that of collateral agent for the benefit of lenders and
guarantor and nothing contained in this Deed of Trust, or any other document or
instrument now or hereafter executed and delivered in connection therewith or
otherwise in connection with the Guaranty and the Noteholder Guaranty secured
hereby is intended to create, or shall in any event or under any circumstance be
construed as creating, a partnership, joint venture, tenancy-in-common, joint
tenancy or other relationship of any nature whatsoever between Beneficiary and
Trustor other than as collateral agent for the benefit of lenders and guarantor.

7.20 Non Waiver.  The failure of Beneficiary to insist upon strict performance
of any term of this Deed of Trust shall not be deemed to be a waiver of any term
of this Deed of Trust.

33

--------------------------------------------------------------------------------


 

7.21 Reconveyance.  Upon satisfaction of all Obligations secured by this Deed of
Trust with the exception of any unmatured indemnity obligations set forth
hereunder, Beneficiary shall, or shall cause Trustee to, reconvey the Property
and shall surrender this Deed of Trust and all notes evidencing debt, if any,
secured by this Deed of Trust to the Trustor.  Such reconveyance shall be
completed in accordance with the provisions of Section 2941 of the California
Civil Code.

 

 

 

 

 

 

[Signature page follows]

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Trustor has duly executed this Deed of Trust as of the day
and year first above written.

 

WESTAFF SUPPORT, INC.,

 

 

By:  /s/ Dirk A. Sodestrom

Name: Dirk A. Sodestrom

Title: Senior Vice President and Chief Financial Officer

 

35

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

)

 

 

 

)

 

ss.

COUNTY OF CONTRA COSTA

)

 

 

 

 

On March 26, 2002 before me, Sandra M. Moeller, Notary Public, personally
appeared Dirk A. Sodestrom, personally known to me (or proved to me on the basis
of satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

Witness my hand and official seal.

 

 

 

/s/ Sandra M. Moeller

 

Signature of the Notary

 

[SEAL]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

Description of Property

 

That certain real property situated in the State of California, County of Contra
Costa and described as follows:

PARCEL ONE:

LOT 13, SUBDIVISION 5886, FILED FEBRUARY 17, 1981, IN BOOK 249 OF MAPS, PAGE 13,
CONTRA COSTA COUNTY RECORDS.

PARCEL TWO:

AN EASEMENT AND RIGHT-OF-WAY IN, ON, OVER AND UNDER PARCEL A OF SAID
SUBDIVISION, HEREINBEFORE DESCRIBED, FOR INGRESS, EGRESS, ROADS, STREETS, WALKS,
DRIVEWAYS, PARKING AREAS, SUBSURFACE WIRES AND CONDUITS FOR THE TRANSMISSION OF
ELECTRICITY FOR LIGHTING, HEATING, POWER, TELEPHONE, CONNECTION THEREWITH, AND
PUBLIC SEWERS, SEWAGE DISPOSAL SYSTEMS, STORM WATER DRAINS, LAND DRAINS AND
PIPES, WATER SYSTEMS, SPRINKLING SYSTEMS, WATER HEATING AND GAS LINES OR PIPES,
AND ALL EQUIPMENT IN CONNECTION THEREWITH, AND PUBLIC UTILITIES, TOGETHER WITH
THE RIGHT TO MAINTAIN THE SAME AND THE RIGHT TO CONVEY THE SAME TO OTHERS.

ASSESSOR’S PARCEL NO. 143-130-013

PARCEL THREE:

PARCEL B, AS SAID PARCEL IS SHOWN ON THE PARCEL MAP FILED SEPTEMBER 1, 1972,
BOOK 23 OF PARCEL MAPS, PAGE 48, CONTRA COSTA COUNTY RECORDS.

ASSESSOR’S PARCEL NO. 143-040-066

 

--------------------------------------------------------------------------------

